PER CURIAM.
This appeal is from an order awarding attorney’s fees pursuant to section 57.105, Florida Statutes (1991). We reverse. The record does not support the trial court’s conclusion that there was a complete absence of a justiciable issue of either law or fact raised by the complaint. See Whitten v. Progressive Cas. Ins. Co., 410 So.2d 501 (Fla.1982); Klein v. Layne, Inc. of Florida, 453 So.2d 203 (Fla. 4th DCA 1984); Brown by and through Brown v. U.S. Marble, 505 So.2d 1103 (Fla. 4th DCA 1987).
REVERSED.
HERSEY and DELL, JJ„ and DOWNEY, JAMES C., Senior Judge, concur.